Citation Nr: 9931975	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  95-01 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include schizophreniform disorder.

2.  Entitlement to an increased rating for post operative 
ventral hernia repair.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from October 1991 and 
September 1993.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1994 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs 
Regional Office (VARO).

The record does not show that VARO considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
The United States Court of Appeals for Veterans Claims 
(Court) has recently held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are present which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  Competent evidence has not been presented showing that 
the appellant currently has any acquired psychiatric 
disorder.

2.  The appellant's post operative ventral hernia repair is 
currently asymptomatic.

CONCLUSIONS OF LAW

1.  A well grounded claim for service connection for an 
acquired psychiatric disorder to include a schizophreniform 
disorder has not been presented.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).

2.  The schedular criteria for a compensable rating for post 
operative ventral hernia repair are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.321, 
Part 4, Diagnostic Code 7339 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the evidence of record reflects that the 
appellant served on active duty from October 1991 to 
September 1993.  Service medical records show that he had 
surgical repair of a ventral hernia in December 1992 and, 
during convalescence leave, apparently suffered a psychotic 
break.  Notably, at that same time, he began paperwork for a 
divorce from his wife.  A medical board determined that the 
appellant's had a schizophreniform disorder, manifested by 
paranoid delusions, auditory hallucinations, marked loosening 
of associations and incoherence on two occasions related to 
stress, routine military duty, and a pending divorce.  
Service separation examination dated January 1993 reflects 
the presence of a schizophreniform disorder under the summary 
of defects and diagnoses.

In October 1993, a general VA examination was conducted.  By 
history, the appellant had a golf ball size hernia in service 
which was reduced manually and then surgically repaired.  At 
this time, he had no abdominal complaints and denied 
recurrence of his ventral hernia.  Examination revealed a 
soft abdomen with normal bowel sounds.  No abdominal wall 
defects were detected by palpation.  A small epigastric scar 
from previous surgery, well healed, was found.  The spleen 
was not palpable and the liver was not enlarged to percussion 
or palpation.  There was no evidence of hernia.  History of 
ventral hernia repair was diagnosed.
On VA psychiatric examination in October 1993, 
schizophreniform disorder was diagnosed along with rule out 
organic psychosis; but the examiner noted that the appellant 
did not meet the criteria for schizophrenia at this time.  On 
VA psychiatric examination in January 1994, the appellant was 
diagnosed with "brief reactive psychosis" and the examiner 
indicated as follows:

I am unable to make a determination 
whether or not [the appellant] suffers 
from a chronic mental illness such as 
bipolar disorder or schizophrenia.  His 
symptoms are most characteristic of a 
schizophrenic process, however, in light 
of the fact that he has had a single 
psychotic break, it is not wise to give 
him a diagnosis of schizophrenia at this 
time.

In June 1997, the Board remanded this case for additional 
development, including new VA examinations.

In July 1997, a VA psychiatric examination was conducted.  
The appellant reported abdominal discomfort, nausea, 
vomiting, and malaise related to gastritis.  The post 
operative site of the ventral hernia was unremarkable except 
for a well healed scar above the umbilicus.  The diagnoses 
included post operative ventral hernia with no residuals of 
surgery.  The examiner noted that there was no evidence of 
recurrence of the ventral hernia, or weakness of the 
abdominal wall that would require a supporting belt.  The 
appellant reported that he wore a support belt for his back.

On VA psychiatric examination in July 1997, the diagnosis was 
"no psychotic diagnosis elicited today" and "brief 
reactive psychosis by history."  The examination report 
reflects a thorough review of the claims folder, including 
the appellant's past medical history.

In June 1999, McDill Air Force Base Medical Center reported 
that they did not have any medical records on the appellant.


I.  Claims for Service Connection

The appellant seeks service connection for schizophreniform 
disorder.  Service connection may be granted, when the facts, 
as shown by the evidence, establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).  In the case of any disease diagnosed after 
discharge, service connection may be granted when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  Service connection is presumed if a 
veteran manifests a chronic disease, such as psychosis, to a 
degree of at least 10 percent within one year after 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).
An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1999).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

In this case, competent medical evidence has not been 
presented showing a current acquired psychiatric disability 
as provided by a medical diagnosis.  The most recent VA 
examination was negative for any psychosis, to include a 
schizophreniform disorder.  Without evidence showing that a 
disease or disability is present, no plausible claim for 
service connection can be presented, and the claim is not 
well grounded.  See Brammer v. Derwinski, 3 Vet.App. 233, 225 
(1992); Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  VARO 
successfully completed this obligation in its statement of 
the case and subsequent supplemental statement of the case.  
Likewise, the Board's discussion above informs the appellant 
of the requirements for the completion of his application for 
the claim for service connection.

II.  Claims for Increase

In evaluating the appellant's request for an increase rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is our responsibility to weigh the evidence 
before us.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

The Board has carefully reviewed the pertinent medical 
evidence, including the appellant's entire medical history in 
accordance with 38 C.F.R. § 4.1 (1999) and Peyton v. 
Derwinski, 1 Vet.App. 282 (1991).

The VA Schedule for Rating Disabilities provides, under 
diagnostic code 7339, a 100 percent evaluation for massive, 
persistent, severe diastasis of recti muscles or extensive 
diffuse destruction or weakening of muscular and fascial 
support of the abdominal wall so as to be inoperable.  A 
large ventral hernia, not well supported by a belt under 
ordinary conditions is rated at the 40 percent disability 
level.  A small ventral hernia, not well supported by a belt 
under ordinary conditions, or a healed ventral hernia or 
post-operative wounds with weakening of abdominal wall and 
indication for a supporting belt is rated at the 20 percent 
disability level.  Ventral hernia wounds, that are 
postoperative, healed, without disability and where a belt is 
not indicated are rated at the noncompensable disability 
level.  38 C.F.R. § 4.114, Diagnostic Code 7339 (1999).

A review of the evidence of record reflects that the 
appellant's post operative ventral hernia is currently 
manifested by a small, well healed epigastric scar, without 
evidence of recurrence or post operative wounds with a 
weakened abdominal wall or indication for a supporting belt.  
Report of VA examination dated July 1997 noted that there 
were simply no residuals of surgery for the ventral hernia.

In view of the above, the Board finds that the criteria for a 
compensable rating for post operative ventral hernia repair 
are not met.  The Board notes that the provision of 38 C.F.R. 
§ 3.102 is not for application in this case as there is not 
an approximate balance of the positive and negative evidence, 
which does not satisfactorily prove or disprove the claim, 
for the reasons discussed above.

ORDER

Service connection for an acquired psychiatric disorder to 
include schizophreniform disorder is denied.

An increased rating for post operative ventral hernia repair 
is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

